IN THE SUPREME COURT OF THE STATE OF DELAWARE

 JAMES COLEMAN,                          §
                                         §
       Defendant Below-                  §   No. 592, 2015
       Appellant,                        §
                                         §
       v.                                §   Court Below—Superior Court
                                         §   of the State of Delaware
 STATE OF DELAWARE,                      §
                                         §   Cr. ID 1405010510
       Plaintiff Below-                  §
       Appellee.                         §

                          Submitted: December 16, 2015
                          Decided:   February 5, 2016

Before STRINE, Chief Justice; VAUGHN, and SEITZ, Justices.

                                  ORDER

      This 5th day of February 2016, upon consideration of the appellant’s

opening brief and the State’s motion to affirm, it appears to the Court that:

      (1)    The appellant, James Coleman, filed this appeal from the

Superior Court’s denial of his motion for correction of sentence. The State

has filed a motion to affirm the judgment below on the ground that it is

manifest on the face of Coleman’s opening brief that his appeal is without

merit. We agree and affirm.

       (2)   The record reflects that Coleman pled guilty on September 10,

2014 to one count of Escape after Conviction. The plea agreement reflected

that Coleman agreed to be sentenced immediately as a habitual offender. The
State recommended a sentence of eight years at Level V incarceration to be

followed by six months at Level IV supervision, which the Superior Court

imposed. Coleman did not appeal his sentence. Instead, he filed a motion for

reduction of sentence, which the Superior Court denied on November 25,

2014. Coleman did not appeal the Superior Court’s denial of his motion for

reduction of sentence.

      (3)    In September 2015, Coleman filed a motion for correction of

illegal sentence, alleging that his conviction for Escape after Conviction was

not a violent felony and, therefore, he could not legally be sentenced as a

habitual offender. The Superior Court denied the motion on the alternative

grounds that the motion was untimely and repetitive, and because Coleman’s

sentence had been entered pursuant to a plea agreement and the sentence was

appropriate. This appeal followed.

      (4)    Coleman raises two issues in his opening brief on appeal. He

contends that the Superior Court erred in treating his motion for correction of

sentence under Superior Court Criminal Rule 35(a) as a motion for

modification of sentence under Rule 35(b). He also argues that the Superior

Court erred in denying his motion because his sentence is illegal.

      (5)    We review the Superior Court’s denial of a motion for correction

sentence under Rule 35(a) for abuse of discretion, although questions of law



                                       2
are reviewed de novo. 1 Under Rule 35(a), a sentence is illegal if it exceeds

statutory limits, violates double jeopardy, is ambiguous with respect to the

time and manner in which it is to be served, is internally contradictory, omits

a term required to be imposed by statute, is uncertain as to the substance of

the sentence, or is a sentence that the judgment of conviction did not

authorize.2

       (6)    As to Coleman’s first claim, it appears that the Superior Court

mistakenly treated Coleman’s motion as a motion for modification of

sentence under Rule 35(b), rather than a motion for correction of sentence

under Rule 35(a).        Although the Superior Court erred in holding that

Coleman’s motion was time-barred and repetitive, we nonetheless affirm the

Superior Court’s denial of Coleman’s motion on the independent and

alternative ground that the motion lacked merit under Rule 35(a). 3

       (7)    Coleman’s argument that he could not be sentenced as a habitual

offender because Escape after Conviction is a nonviolent felony has no merit.

Coleman was sentenced as a habitual offender under 11 Del. C. § 4214(a).

Section 4214(a) provides that “[a]ny person who has been 3 times convicted

of a felony … under the laws of this State, and/or any other state … who shall
1
  Fountain v. State, 2014 WL 4102069, at *1 (Del. Aug. 19, 2014).
2
  Brittingham v. State, 705 A.2d 577, 578 (Del. 1998).
3
  Unitrin, Inc. v. American Gen. Corp., 651 A.2d 1361, 1390 (Del. 1995) (noting that the
Delaware Supreme Court may affirm a trial court’s judgment for reasons different than
those articulated by the trial court).


                                           3
thereafter be convicted of a subsequent felony of this State is declared to be

an [sic] habitual offender….” 4 Section 4214(a) does not require that predicate

felonies be designated as “violent” felonies under 11 Del. C. § 4201(c).

Coleman’s qualifying felonies for habitual offender sentencing included all of

his felony convictions.

         NOW, THEREFORE, IT IS ORDERED that the judgment of the

Superior Court is AFFIRMED.

                                      BY THE COURT:

                                      /s/ Collins J. Seitz, Jr.
                                             Justice




4
    11 Del. C. § 4214(a) (2007).


                                      4